Citation Nr: 1550705	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-08 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in conjunction with treatment at Tallahassee Orthopedic Clinic on January 20, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran had active duty service from March 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Gainesville, Florida, which denied payment or reimbursement of private medical expenses incurred in conjunction with treatment at Tallahassee Orthopedic Clinic on January 20, 2011.

The Board also observes that the Veteran has perfected an appeal with regard to the issue of entitlement to a total disability rating based on individual unemployability (TDIU); however, the record pertaining to such issue remains at the RO for the purpose of scheduling his requested Board hearing before a Veterans Law Judge sitting at the RO.  As the Veteran has not requested a Board hearing in regard to the issue addressed herein, the Board may proceed to review the matter on the merits.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA files associated with the Veteran's claims file.  A review of the documents in VBMS reveals the Veteran's October 2015 appellate brief.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran received private medical treatment consisting of a follow up appointment for his below-the-knee amputation on January 20, 2011 at Tallahassee Orthopedic Clinic.  In this regard, the treatment record notes that the Veteran underwent a below-the-knee amputation on his right lower extremity on October 15, 2010 at Capital Regional Medical Center.  The Veteran's condition was assessed as stable, and it was recommended that he continue working with his new prosthesis and that he return in three months for a clinical check.  

At the time of this private treatment, the Veteran was service-connected for intervertebral disc syndrome of the lumbar spine and left lumbar radiculopathy.  Notably, the private treatment record does not indicate, and the Veteran does not allege, that this treatment was rendered during any "emergency" situation.  Instead, the Veteran contends that, since VA authorized the October 15, 2010 below-the-knee amputation by Dr. A.B., the January 20, 2011 follow-up appointment with Dr. A.B. should also be covered by VA.  See, e.g., March 2011 Notice of Disagreement.  Thus, the central issue is whether VA provided prior authorization for this private treatment, such that all costs incurred should be covered by VA.  See 38 U.S.C.A. § 1703(a)(1) (West 2014); 38 C.F.R. § 17.52(a)(1) (2015).

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. 
§ 17.52(a).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. 
§ 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision. 

In addition, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3). 

Initially, the Board emphasizes that the central issue in this case is whether, under 38 U.S.C.A. § 1703(a)(1), VA provided prior authorization for the Veteran's private treatment at Tallahassee Orthopedic Clinic on January 20, 2011.  The Board realizes that when the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that can allow for him to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. 
§§ 1725  and 1728.  However, neither 38 U.S.C.A. §§ 1725  and 1728 is applicable here as both of these statutes require that the treatment rendered has to be for "emergency treatment." 

As noted above, in the present case, there is nothing in the record to suggest, and the Veteran does not contend, that the private treatment received on January 20, 2011 at the Tallahassee Orthopedic Clinic was for an "emergent" circumstance.  See March 2011 Notice of Disagreement; January 20, 2011 Tallahassee Orthopedic Clinic treatment report. Therefore, neither 38 U.S.C.A. §§ 1725 and 1728 pertaining to unauthorized medical expenses applies in the instant case.  Rather, the instant case turns on whether such treatment was previously authorized by VA under 38 U.S.C.A. § 1703(a)(1). 

However, before addressing the merits of the claim, the Board finds that additional development of the evidence is required.  Initially, the Board notes that, while VA treatment records are associated with the claims file, there is no record of VA authorization, correspondence, appointment schedules, etc., related to the arrangement between VA and Capital Regional Medical Center, Dr. A.B., and/or Tallahassee Orthopedic Clinic pertaining to the Veteran's right below-the-knee amputation.

As these records, if procured, could bear on the outcome of his claim on appeal, efforts must be made to obtain them from the Gainesville VAMC.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Additionally, the AOJ should attempt to obtain any outstanding private record of treatment, authorization, correspondence, appointment schedules, etc., related to the arrangement between VA and Capital Regional Medical Center, Dr. A.B., and/or Tallahassee Orthopedic Clinic from those private entities.  Again, as these records, if procured, could bear on the outcome of his claim on appeal, efforts must be made to obtain them.  The AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding authorization, correspondence, appointment schedules, etc., related to the Veteran's contractual treatment with Capital Regional Medical Center, Dr. A.B., and/or Tallahassee Orthopedic Clinic, pertaining to his right below-the-knee amputation from the Gainesville, Florida VAMC.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Attempt to secure all documentation for the Veteran's private treatment concerning the below-the-knee amputation in October 2010, as well as any authorization, correspondence, appointment schedules, etc. related to the Veteran's contractual treatment with Capital Regional Medical Center, Dr. A.B., and/or Tallahassee Orthopedic Clinic on file with those private entities.  If necessary to secure these records, ask the Veteran to complete and return the necessary authorization (VA Form 21-4142).  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequent of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the Veteran's claim remains denied, he and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




